DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/24/2022 is acknowledged.
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taga Riyouji (JP 201585335 A) (hereinafter Riyouji).
Regarding claim 1, Riyouji disclose a winding device configured to manufacture a winding body obtained by winding a plurality of band bodies including a positive electrode sheet (4) (corresponding to a first band body) and a negative electrode sheet (5) (corresponding to a second band body) being adhered to the electrode sheet from the outer side (¶0039), the device comprising: 
a core (21) having a center axis and winding the plurality of band bodies by rotating around the center axis; and 
insert chuck (17 & 19) (corresponding to adjuster) can be configured to vary the size of an area of a region between a first position and a second position on the outer circumferential surface of the core, the first position being a position at which positive electrode sheet starts contacting a member on an inner side of the positive electrode sheet from an outer side, the second position being a position at which the negative electrode sheet starts contacting the positive electrode sheet from an outer side (Fig. 1). 
The examiner acknowledges the presence of separator sheet (3 and 5) between negative and positive sheet. However, such a limitations are directed toward material being worked upon by the winding device. The limitations of winding device such as core and adjuster configuration are taught by Riyouji. The winding device as taught by Riyouji can be configured to winding positive and negative electrode sheet without separating sheet there between. Additionally, the limitations of plurality of band bodies including a first band body and a second band body are considered as material being worked upon by the winding device and do not structurally limit the invention. 
Regarding claim 2, Riyouji disclose the area of the region when winding the plurality of band bodies onto the core is larger than the area of the region when attaching the plurality of the band bodies onto the core (Fig. 12). 
Regarding claim 3, Riyouji discloses negative electrode sheet among the plurality of sheet is positioned on an outermost side (Fig. 1). 
Regarding claim 4, Riyouji disclose when attaching the plurality of sheet onto the core, the fist position and the second position are positioned at a same position in a circumferential direction around the center axis (Fig. 9-10; ¶0074). 
Regarding claim 5, Rihouji disclose a first roller (34 of chuck 17) that guides the positive electrode sheet to the core; a second roller (34 of chuck 19) that guides the negative electrode sheet to the core; and a  coil spring (39) (corresponding to driver) that is connected to at least one of the first roller and the second roller, and, by moving at least one of the first roller and the second roller, varies one of the first position and the second position corresponding thereto (Fig. 1-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746